Name: Commission Regulation (EEC) No 1958/86 of 25 June 1986 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 6. 86 No L 169/29Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1958/86 of 25 June 1986 fixing the import levies on frozen sheepmeat and goatmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 882/86 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Regulation (EEC) No 3649/85 (3), as last amended by Regulation (EEC) No 1600/86 (4) ; Whereas it follows from applying the detailed rules contained in amended Regulation (EEC) No 3649/85 to the quotations and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 7 July 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 June 1986. For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 183, 16 . 7. 1980, p. 1 . (2) OJ No L 82, 27. 3 . 1986, p. 3 . 0 OJ No L 348 , 24. 12. 1985, p. 13 . 4) OJ No L 140, 27. 5. 1986, p. 20 . No L 169/30 Official Journal of the European Communities 26. 6. 86 ANNEX to the Commission Regulation of 25 June 1986 fixing the import levies on frozen sheep meat and goatmeat (ECU/100 kg) CCT heading No Week No 27 from 7 to 13 July 1986 (&gt;) Week No 28 from 14 to 20 July 1986 (') Week No 29 from 21 to 27 July 1986 (') Week No 30 from 28 July to 3 August 1986 (') 02.01 A IV b) 1 94,998 91,653 88,735 87,318 2 66,499 64,157 62,115 61,123 3 104,498 100,818 . 97,609 96,050 4 123,497 119,149 115,356 113,513 5 aa) 123,497 119,149 115,356 113,513 bb) 172,896 166,808 161,498 158,919 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82.